Citation Nr: 1721424	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to May 1979.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran and his son testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder. 

The Board remanded this matter in January 2015 for further development. 


FINDING OF FACT

The evidence demonstrates that the Veteran's service-connected disabilities combine to a 60 percent rating and do not prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a VCAA notice letter was sent to the Veteran in September 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was adjudicated in November 2009, adjudicated by way of a statement of the case in July 2012, and adjudicated by way of a supplemental statement of the case in June 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Records from the Social Security Administration (SSA) were requested for review and consideration.  SSA provided notice that the records were unavailable.  Notice of the records unavailability was mailed to the Veteran in May 2015 to inform the Veteran that SSA records cannot be located and therefore are unavailable for review.  All efforts to obtain the needed information have been exhausted.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in August 1979, October 1995, October 1996, January 2006, October 2009, August 2010, May 2012, June 2012, and September 2013.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II. Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

With respect to entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

III. Analysis

The Veteran contends that his service-connected disabilities render him unemployable.  The Veteran is service-connected for dilated branch of left greater saphenous veins at 40 percent; varicose veins, right lower extremity at 20 percent; and tinnitus at 10 percent.  The Veteran's combined evaluation is 60 percent.

An undated letter from the Veteran documents dates from 2006 to 2009.  In the letter he states that his left eye affects his work, driving and night vision; shoulder pain, neck pain and craps in legs affected what he could lift at work; and he had problems passing vision test at work.

In an April 2010 letter, the Veteran stated that if the pain in his legs continued he would be force to retire.  The Veteran described propping up his leg at his work bench to relieve the pain except when going to the restrooms or breaks.  He also denies being unemployable.  

In a letter received in August 2010, the Veteran states he has problems seeing parts of equipment without extra light at work, he is in pain every day, and at work he has to compete with people that can walk fast and see better

In a September 2010 letter, the Veteran contends he was encouraged to retire because his boss did not want him falling again.  The Veteran stated there is a lot he cannot do at work and his 10 hour days are not easy.  

In an October 2010 letter, the Veteran asserts he tends to stumble around more because of his bad eye sight.  He says his eyesight affects everything.  
The Veteran retired, after approximately 29 years as an electronics technician, in January 2011.

In a letter received March 2011, the Veteran said he had to retire because he could not meet standards the employer had set due to his vision, mobility, falling, and other problems like memory and mistakes.  

In a June 2011 letter, the Veteran describes having MRIs taken of his knees and knee problems associated with his falling problem.

In November 2011 VA treatment records, the Veteran reported difficulty reading small print.  He also described his inability to continue his hobbies of electrical work which includes reading and assembling pc boards and circuits, color coding parts, and reading small print serial numbers.

The Veteran filed the VA Form 21-8940 in May 2012, in which the Veteran reported walking, using his arms and shoulder, and his vision prevented him from securing or following any substantially gainful occupation.  He "gave up" working due to his trouble seeing, the requirement to walk to different areas of the shop, and pain when lifting objects due to his shoulder.  The Veteran also reported completing high school and one year of college education.  

The Veteran was afforded a VA examination in May 2012.  The examiner concluded the Veteran's vascular condition did not affect his ability to work, as the condition was stable.  

The Veteran was afforded a VA general medical examination in June 2012.  The examiner concluded the Veteran's vascular condition impacted his ability to work.  The pain and edema left the Veteran unable to stand for more than one minute and unable to walk more than a few feet.  In addition, sedentary activities were affected by pain and edema of the bilateral lower extremity condition.

The Veteran was afforded a VA audiological examination in June 2012.  The examiner determined the Veteran's tinnitus did not impact conditions of the Veteran's daily life or his ability to work, stating that tinnitus would not affect the Veteran's ability to seek or maintain gainful employment.

In an August 2012 letter, the Veteran stated his left foot and ankle are too painful to stand on when walking.  The Veteran must use a cane with in the house, and his son must push him in a wheelchair when grocery shopping.  The Veteran's right arm is too weak and hurts too much to push the wheelchair himself.  His right arm is so weak that he has spontaneously dropped items he was holding.  His arm gets tired just holding a magazine.  Due to his bad vision and knee pain, he no longer drives.  The Veteran also has hammer toes on both feet and sometimes loses his balance.  

The Veteran and his son testified before the Board in September 2013.  During the hearing, the Veteran described the pain in his legs as constant pain.  In addition when asked about falling on the job, the Veteran could not say what caused him to constantly fall.

The Veteran is currently service connected for three disabilities with a combined rating of 60 percent.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  The Board notes that although the Veteran does not meet the schedular criteria for TDIU, the Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  Service connection is in effect for dilated branch of left greater saphenous veins at 40 percent, varicose veins of the right lower extremity, and tinnitus.

There is no evidence in the record, and the Veteran does not contend that tinnitus has an effect on his ability to secure and follow a substantially gainful occupation. Therefore the Board will address the Veteran's contentions that his bilateral lower extremity disability renders the Veteran unemployable.  

The Veteran worked for almost twenty-nine years as an electronics technician until 2011.  The Veteran contends that he was effectively forced to retire by his supervisor after repeated falls at work.  The Veteran's service-connected bilateral lower extremity disabilities make it difficult for the Veteran to walk and stand, and therefore he constantly uses a wheelchair to move around when he is outside of his home.  The June 2012 VA examiner stated that the Veteran's service-connected bilateral lower extremity disability impacted the Veteran's ability to work due to pain experienced during walking, standing, and sedentary activities.  The record shows the Veteran continued to work by propping his legs up at his work bench even with the bilateral lower extremity disability.

The Veteran describes numerous non-service connected disabilities as reasons for his inability to continue his current occupation.  The Veteran's shoulder issue renders him unable to push his own wheelchair.  He described his arms are so weak that he gets tired holding a magazine.  He has foot and ankle problems that cause him pain when walking.  And throughout the record, the Veteran states that his level of vision greatly affects his ability to work, read, and drive.  The Veteran is not service-connected for these conditions and therefore the Board is unable to consider the conditions when determining if extraschedular consideration is warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, there is no balance of positive and negative evidence.  Although the Board finds the Veteran credible and competent to report his symptoms, the preponderance of the evidence is against referring the Veteran's TDIU claim for extraschedular consideration.  

The evidence submitted shows the Veteran's nonservice-connected disabilities inhibit his ability to secure and follow a substantially gainful occupation.  The Veteran's vision problems and upper extremity weakness, both of which are nonservice-connected, have a far greater impact on the Veteran's inability to continue in the electronics field.  The Veteran has almost 30 years of experience working with electronics.  The Veteran's service-connected disabilities have caused him to depend on a wheelchair for mobility outside of his home, but the Board does not find the Veteran's use of a wheelchair determinative to the Veteran's ability to follow and secure a substantially gainful occupation when considering his employment history.  Due his level of education, years of experience as an electronics technician, and past experience working in a sedentary manner to cope with his bilateral lower extremity disability; the Veteran's inability to stand or walk without pain at work does not render him unable to secure and follow a substantially gainful occupation.

The Board finds the Veteran's service-connected disabilities do not prohibit the Veteran from securing and following a substantially gainful occupation and therefore referral of the Veteran's TDIU claim for extraschedular consideration is not warranted.  The claim is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


